 

Exhibit 10.18
PERFORMANCE SHARE AGREEMENT
 
This Performance Share Agreement (the “Agreement”) is entered into as of
November 17, 2010, by and between Valero Energy Corporation, a Delaware
corporation (“Valero”), and [_________], a participant (the “Participant”) in
Valero's 2005 Omnibus Stock Incentive Plan (as may be amended, the “Plan”),
pursuant to and subject to the provisions of the Plan.
 
1.    Grant of Performance Shares. Valero hereby grants to Participant [_______]
Performance Shares pursuant to Section 6.7 of the Plan. The Performance Shares
represent rights to receive shares of Common Stock of Valero, subject to the
terms and conditions of this Agreement and the Plan.
 
2.    Vesting and Delivery of Shares.
A.    Vesting. The Performance Shares granted hereunder shall vest over a period
of three years in equal, one-third increments with the first increment vesting
on the date of the regularly scheduled meeting of the Board's Compensation
Committee in January 2012, and the second and third increments vesting on the
Committee's meeting dates in January 2013 and January 2014, respectively (each
of these three vesting dates is referred to as a “Normal Vesting Date”); any
award(s) of shares of Common Stock resulting in connection with such vesting
shall be subject to verification of attainment of the Performance Objectives
described in Section 4 (below) by the Compensation Committee. If the Committee
is unable to meet in January of a given year, then the Normal Vesting Date for
that year will be the date not later than March 31 of that year as selected by
the Compensation Committee.
B.    Rights. Until shares of Common Stock are actually issued to Participant
(or his or her estate) in settlement of the Performance Shares, neither
Participant nor any person claiming by, through or under Participant shall have
any rights as a stockholder of Valero (including, without limitation, voting
rights or any right to receive dividends or other distributions) with respect to
such shares.
C.    Distribution. Any shares of Common Stock to be distributed under the terms
of this Agreement shall be distributed as soon as administratively practicable
after Performance Objectives described in Section 4 below have been verified by
the Compensation Committee, but not later than two-and-one-half months following
the end of the year in which such verification occurred.
 
3.    Performance Period. Except as provided below with respect to a Change of
Control (as defined in the Plan), the “Performance Period” for any Performance
Shares eligible to vest on any given Normal Vesting Date shall be as follows:
A.    First Segment. The Performance Period for the first one-third vesting of
Performance Shares (those vesting on the Normal Vesting Date in January 2012)
shall be the calendar year ending on December 31, 2011.
B.    Second Segment. The Performance Period for the second one-third vesting of
Performance Shares (those vesting on the Normal Vesting Date in January 2013)
shall be the two calendar years ending December 31, 2012.

Page 1

--------------------------------------------------------------------------------

 

C.    Third Segment. The Performance Period for the final one-third vesting of
Performance Shares (those vesting on the Normal Vesting Date in January 2014)
shall be the three calendar years ending December 31, 2013.
D.    Carried-Forward Shares. For any Performance Shares carried forward under
the provisions of Section 4.D. below, the Performance Periods to be used to
determine whether such carried forward Performance Shares may be awarded as
shares of Common Stock (the “Carry Forward Performance Period”) shall be as
follows: For any “First Segment” carried-forward Performance Shares, the Carry
Forward Performance Period shall be the same Performance Period as applicable to
the “Second Segment” Performance Shares. For any “Second Segment”
carried-forward Performance Shares, the Carry Forward Performance Period shall
be the same Performance Period as applicable to the “Third Segment” Performance
Shares. For any “Third Segment” carried-forward Carry Forward Performance
Shares, the Performance Period shall be the three calendar years ending on
December 31, 2014.
 
4.    Performance Objectives.
A.    Total Shareholder Return. Total Shareholder Return (“TSR”) will be
compiled for a peer group of companies (the “Target Group”) for the Performance
Period immediately preceding each Normal Vesting Date. TSR for each such company
is measured by dividing (A) the sum of (i) the dividends on the common stock of
such company during the Performance Period, assuming dividend reinvestment, and
(ii) the difference between the average closing price of a share of such
company's common stock for the 30 days of December 2 to December 31 at the end
of the Performance Period and the average closing price of such shares for the
30 days of December 2 to December 31 immediately prior to the beginning of the
Performance Period (appropriately adjusted for any stock dividend, stock split,
spin-off, merger or other similar corporate events), by (B) the average closing
price of a share of such company's common stock for the 30 days of December 2 to
December 31 immediately prior to the beginning of the Performance Period.
B.    Target Group. The applicable Target Group shall be selected by the
Compensation Committee, acting in its sole discretion, each year not later than
90 days after the commencement of the calendar year preceding each Normal
Vesting Date. The same Target Group shall be used to measure TSR with regard to
all Performance Shares vesting under all Performance Award Agreements of Valero
having a similar Normal Vesting Date., The decision of the Compensation
Committee as to the composition of such Target Group shall be final.
C.    Performance Ranking and Award of Common Shares. For each Performance
Period, the TSR for Valero and each company in the Target Group shall be
arranged by rank from best performer to worst performer according to the TSR
achieved by each company. Shares of Common Stock will be awarded to Participant
in accordance with Valero's percentile ranking within the Target Group. The
number of shares of Common Stock, if any, that Participant will be entitled to
receive in settlement of the vested Performance Shares will be determined on
each Normal Vesting Date and, subject to the provisions of the Plan and this
Agreement, on such Normal Vesting Date, the following percentage of the vested
Performance Shares will be awarded as shares of Common Stock to the Participant
when Valero's TSR during the Performance Period falls within the following
percentiles (“Percentiles”), with awards of Common Stock to be interpolated
between the

Page 2

--------------------------------------------------------------------------------

 

“25th Percentile” and “50th Percentile” and between the “50th Percentile” and
“75th Percentile”:

Valero Performance
 
Percent of vested Performance
 Shares to be awarded as
Shares of Common Stock
75th Percentile or Higher
 
200%
50th Percentile (to 74.99%)
 
100% (to 199%)
25th Percentile (to 49.99%)
 
50% (to 99%)
Below 25th Percentile
 
0%

    
D.    Potential for Carry-Forward. Any Performance Shares not awarded as shares
of Common Stock on a Normal Vesting Date as a result of Valero ranking in the
“25th Percentile” or “Below 25th Percentile” will carry forward for one more
Performance Period. Up to (but not more than) 100% of the Performance Shares
carried forward may be awarded as shares of Common Stock based on Valero's TSR
during the next Performance Period (as prescribed in Section 3.D. above),
provided, that if any Performance Shares are carried forward due to a ranking in
the “25th Percentile,” no shares of Common Stock shall be awarded with respect
to such carried-forward Performance Shares unless Valero's TSR in the subsequent
period is in the “50th Percentile” or “75th Percentile or Higher.”
 
5.    Termination of Employment.
A.    Voluntary Termination and Termination for “Cause”. Except for a Change of
Control (described below), if Participant's employment is voluntarily terminated
by the Participant (other than through retirement, death or disability), or is
terminated by Valero for “cause” (as defined pursuant to the Plan), then
(a) those Performance Shares that have not vested or been forfeited, and for
which a Normal Vesting Date occurs on or before the 30th day following the date
of such termination, shall be awarded as shares of Common Stock on such Normal
Vesting Date subject to the attainment of the performance objectives in
accordance with Section 4 hereof, and (b) any such Performance Shares for which
a Normal Vesting Date does not occur within such 30-day period, or that are not
otherwise awarded as shares of Common Stock on a Normal Vesting Date as a result
of the application of Section 4, shall thereupon be forfeited.
B.    Retirement, Death, Disability, and Involuntary Termination Other Than for
“Cause”. Except for a Change of Control, if a Participant's employment is
terminated through retirement, death, or disability, or by Valero other than for
cause (as determined pursuant to the Plan), then (a) those Performance Shares
that have not theretofore vested or been forfeited, and for which a Normal
Vesting Date occurs on or before the 90th day following the date of such
termination, shall be subject to vesting on such Normal Vesting Date in
accordance with Section 4 hereof, and (b) any such Performance Shares for which
such a Normal Vesting Date does not occur within such 90-day period, or which
otherwise do not vest on a Normal Vesting Date as a result of application of
Section 4, shall thereupon be forfeited.
 
6.    Change of Control. If a Change of Control occurs with respect to Valero,
then each Performance Period with respect to any Performance Shares that have
not vested or been forfeited shall be terminated effective as of the date of
such Change of Control (a “Change of Control Vesting

Page 3

--------------------------------------------------------------------------------

 

Date”); the TSR for Valero and for each company in the Target Group shall be
determined for each such shortened Performance Period and the percentage of
Performance Shares to be received by the Participant for each such Performance
Period shall be determined in accordance with Section 4 and shall be distributed
as soon as administratively practicable thereafter. For purposes of determining
the number of Performance Shares to be received as of any Change of Control
Vesting Date, the Target Group as most recently determined by the Compensation
Committee prior to the date of the Change of Control shall be used.
 
7.    Plan Incorporated by Reference. The Plan is incorporated into this
Agreement by this reference and is made a part hereof for all purposes.
Capitalized terms not otherwise defined in this Agreement shall have the meaning
specified in the Plan.
 
8.    No Assignment. This Agreement and the Participant's interest in the
Performance Shares granted by this Agreement are of a personal nature, and,
except as expressly permitted under the Plan, Participant's rights with respect
thereto may not be sold, mortgaged, pledged, assigned, transferred, conveyed or
disposed of in any manner by Participant, except by an executor or beneficiary
pursuant to a will or pursuant to the laws of descent and distribution. Any such
attempted sale, mortgage, pledge, assignment, transfer, conveyance or
disposition shall be void, and Valero shall not be bound thereby.
 
9.    Successors. This Agreement shall be binding upon any successors of Valero
and upon the beneficiaries, legatees, heirs, administrators, executors, legal
representatives, successors and permitted assigns of Participant.
 
10.    Code Section 409A. This Agreement is intended to comply, and shall be
administered consistently in all respects, with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and
additional guidance promulgated thereunder to the extent applicable.
Accordingly, Valero shall have the authority to take any action, or refrain from
taking any action, with respect to this Agreement that is reasonably necessary
to ensure compliance with Code Section 409A (provided that Valero shall choose
the action that best preserves the value of payments and benefits provided to
Participant under this Agreement that is consistent with Code Section 409A), and
the parties agree that this Agreement shall be interpreted in a manner that is
consistent with Code Section 409A. In furtherance, but not in limitation of the
foregoing:
(a)    in no event may Participant designate, directly or indirectly, the
calendar year of any payment to be made hereunder;
(b)    to the extent the Participant is a “specified employee” within the
meaning of Code Section 409A, payments, if any, that constitute a “deferral of
compensation” under Code Section 409A and that would otherwise become due during
the first six months following Participant's termination of employment shall be
delayed and all such delayed payments shall be paid in full in the seventh month
after such termination date, provided that the above delay shall not apply to
any payment that is excepted from coverage by Code Section 409A, such as a
payment covered by the short-term deferral exception described in Treasury
Regulations Section 1.409A-1(b)(4);

Page 4

--------------------------------------------------------------------------------

 

(c)    notwithstanding any other provision of this Agreement, a termination,
resignation or retirement of Participant's employment hereunder shall mean and
be interpreted consistent with a “separation from service” within the meaning of
Code Section 409A.
 
Executed effective as of the date first written above.
 
VALERO ENERGY CORPORATION
 
[crownover.jpg]
 

Page 5